Citation Nr: 1608009	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hip condition (asserted as traumatic arthritis).

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30, for the service-connected status post right shoulder arthroscopic rotator cuff repair (formerly right shoulder strain), beyond June 30, 2011.

4.  Entitlement to an increased rating for the status post right shoulder arthroscopic rotator cuff repair (formerly right shoulder strain), currently evaluated at 20 percent disabling. 

5.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine with disc bulging at L3-4 and L4-5, currently evaluated at 20 percent disabling. 

6.  Entitlement to an increased rating for the status post right knee trauma with chondromalacia with a history of strained right lateral collateral ligament with residual laxity, currently evaluated at 20 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984 and from October 1985 to May 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a March 2011 rating decision, the RO, in relevant part: (1) granted an increased rating for degenerative disc disease of lumbosacral spine with disc bulging at L3-4 and L4-5, from 10 percent to 20 percent disabling; (2) denied an increased rating in excess of 20 percent for the status post right knee trauma with chondromalacia, with a history of a strained right lateral collateral ligament with residual laxity; (3) decreased the rating for the right shoulder strain from 20 percent to 10 percent, effective June 11, 2011; and (4) declined to reopened the previously disallowed claim for service connection for a bilateral hip condition.  In May 2011, the Veteran filed a Notice of Disagreement (NOD) that specifically contested each of the aforementioned determinations.  In August 2011, the Veteran continued to express disagreement with said determinations.

In a June 2011 rating decision, the RO granted a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, for a period of convalescence from April 27, 2011, to June 30, 2011, based on surgical treatment for the service-connected for right shoulder disability.  By the same rating action, the RO re-classified the service-connected right shoulder disability, as status post right shoulder arthroscopic rotator cuff repair (formerly right shoulder strain); and, on July 1, 2011 (the day following the termination of the temporary total rating under 38 C.F.R. § 4.30), the RO restored the 20-percent schedular rating for the service-connected right shoulder disability.  38 C.F.R. § 4.30.  In August 2011, the Veteran filed a NOD that contested the assignment of the temporary total rating under 38 C.F.R. § 4.30 beyond June 30, 2011, as well as the denial of a schedular rating in excess of 20-percent, for the service-connected right shoulder disability.  

In a September 2011 rating decision, the RO denied entitlement to a TDIU rating due to the service-connected disabilities.  By that same rating action, the RO confirmed and continued the 20-percent ratings assigned for: (1) status post right shoulder arthroscopic rotator cuff repair (formerly right shoulder strain); (2) degenerative disc disease of the lumbosacral spine with disc bulging at L3-4 and L4-5; and (3) status post right knee trauma with chondromalacia with a history of a strained right lateral collateral ligament with residual laxity.  In August 2011, the Veteran filed a NOD that contested the denial of the TDIU rating, and also continued to express disagreement with the 20-percent schedular ratings assigned for each of the aforementioned service-connected disabilities.

In January 2014, the RO furnished the Veteran a Statement of the Case (SOC) that addressed each of the aforementioned issues.  In March 2014, the Veteran filed a Substantive Appeal (VA Form 9), which expressed his intent to perfect an appeal of all of the issues addressed in the SOC.  Accordingly, the issues on appeal are as listed on the cover page.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to: (1) service connection for a bilateral hip condition, (2) an increased rating in excess of 20 percent for degenerative disk disease of the lumbosacral spine with disc bulging at L3-4 and L4-5, (3) an increased rating in excess of 20 percent for status post right knee trauma with chondromalacia, (4) an increased rating in excess of 20 percent for status post right shoulder arthroscopic rotator cuff repair (formerly right shoulder strain, and (5) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1993 unappealed rating decision denied service connection for a bilateral hip condition (asserted as traumatic arthritis).

2.  The evidence received since the June 1993 rating decision, denying service connection for a bilateral hip condition (asserted as traumatic arthritis), is not cumulative or redundant, indicates the existence of a current disability and a potential nexus to a disease or injury of service origin, and raises a reasonable possibility of substantiating the claim.

3.  Beyond June 30, 2011, the Veteran's right shoulder disability has not been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed on April 27, 2011.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection for a bilateral hip condition (asserted as traumatic arthritis) is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).

3.  The criteria for an extension of a temporary total rating for the service-connected right shoulder disability beyond June 30, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In light of the favorable action on the Veteran's petition to reopen the claim for service connection for a bilateral hip condition (asserted as traumatic arthritis), and finding new and material evidence sufficient to reopen the claim, the Board determines that no further action is required to comply with the VCAA in regards to the matter of the petition to reopen.

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The letter informed the Veteran to submit evidence demonstrating that his service-connected right shoulder disability necessitated the need for convalescence beyond June 30, 2011.  The Veteran was informed further of when and where to send the evidence.  After consideration of the contents of the letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment and examination records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As will be explained below in greater detail, the evidence of record does not support a grant of an extension for temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from April 27, 2011, to June 30, 2011.  By contrast, the evidence supports granting a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service- connected right shoulder disability from April 27, 2011 to June 30, 2011.  Therefore, an examination is not required.  See McLendon, 20 Vet. App. at 81-82.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II. New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a bilateral hip condition (asserted as traumatic arthritis).  

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is well to observe that, on its own, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met, for the purpose of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board had a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address in the question of whether new and material evidence has been received to reopen a previously disallowed claim); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal constitutes a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

Generally, a final decision (whether decided by the Board or an RO) may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is enunciated in 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured (that is, present in the claims file, in fact or constructively, see Bell v. Derwinski, 2 Vet. App. 611 (1992), or having been submitted to VA by or on behalf of the claimant) with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 5108; see also Evans v. Brown, 9 Vet. App. 272, 285 (1996).

As the Veteran's request to reopen the claim for service connection was received after August 29, 2001, the current regulatory definition of new and material evidence applies.  66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial of the claim on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. at 285.

The Veteran's claim for service connection for a bilateral hip condition (asserted as traumatic arthritis) was initially denied in a June 1993 rating decision.  That decision was premised on the finding that there was no evidence showing that a bilateral hip condition, including arthritis, was incurred as a result of service, or within the first year following his discharge from active duty.  The Veteran was notified of the June 1993 denial, along with his appellate rights, by VA letter dated in July 1993.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

The RO's most recent unappealed disallowances to reopen the Veteran's claim of service connection for a bilateral hip condition were the rating decisions in August 2005, April 2006, and June 2008.  (See Letters from VA to the Veteran, dated August 2005, April 2006, and June 2008, providing written notice of the August 2005, April 2006, and June 2008 rating decisions and of the Veteran's appellate rights).  The evidence on file at the time of the August 2005, April 2006, and June 2008 rating decisions consisted of VA outpatient records and examination reports, dated between November 1995 and June 2008, and also included a VA examination report dated July 1999.  The information of record reflects that most of this evidence was associated with the Veteran's claims file as early as 2003, and later in 2008, but that the July 1999 VA examination report was associated with the claims file as early as July 1999.  However, a review of the August 2005, April 2006, and June 2008 rating decisions, which were not appealed by the Veteran, do not indicate that the July 1999 VA examination report was considered by the RO.  Such rating decisions were premised on a finding that new and material evidence had not been submitted which would warrant a reopening of the Veteran's claim for service connection for a bilateral hip condition.  

At the time of the August 2005 rating decision, and prior to the expiration of its appeal period ending in August 2006, the evidence on file included a July 1999 VA examination report, which indicates a diagnosis of osteoarthritis of the hips as established by x-ray findings.  Under 38 C.F.R. § 3.156(b), when a claimant submits evidence within an applicable appeal period, the claim remains open until VA provides a determination that explicitly addresses this new evidence.  Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  Given that the record reflects that the July 1999 VA examination report was on file at the time of the May 2005 request to reopen, but was not assessed in the subsequent rating decisions of August 2005, April 2006 or June 2008, for purposes of determining if a reopening of the bilateral hip claim was warranted, the provisions of 38 C.F.R. § 3.156(b) apply, and finality does not attach to the prior rating decisions of August 2005, April 2006, and June 2008.  Hence, the Veteran's May 2005 request to reopen, therefore, remains open.  Beraud v. Shinseki, 766 F.3d at 1407; see Mitchell v. McDonald, No. 13-1245, 2015 U.S. App. Vet. Claims, slip op. at 5-8 (Nov. 18, 2015); Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 466 ((2011); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Accordingly, in view of the discussion above, the June 1993 rating decision represents the last final disallowance of the claim of service connection for a bilateral hip condition, for purposes of determining if the claim may be reopened based on new and material evidence.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence reasonably substantiates the claim, if the claim was to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If the evidence is new and not material, the inquiry ends and claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its . . . decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire record.

For the purpose of determining whether new and material evidence has been submitted to reopen a finally adjudicated claim, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the scope of the competence of the person making the assertion.  See Kutscheroussky v. West, 12 Vet. App. 369, 371 (per curiam) ("the presumption of credibility" doctrine continues to be binding precedent); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of June 1993 rating decision consisted of the service treatment records, which disclosed no pathology or diagnosis of a hip disorder during service.  Also of record were VA outpatient records and examination reports, dated between March 1992 and December 1992, which contained no evidence pertinent to an injury or disorder involving the hips.  As previously noted, service connection was originally denied on the basis that a bilateral hip condition, including arthritis, was not shown in service and did not develop until many years after service.

The additional evidence associated with the Veteran's claims file, subsequent to the June 1993 rating decision, includes VA outpatient records and examination reports, dated between 1995 and 2011; an April 2014 private medical statement from A.A., M.D., F.H.M.; and lay statements submitted by the Veteran.

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after service, which all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may established on a secondary basis for: (1) a disability which is proximately due to, or the result of a service connected disease or injury; or (2) any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease.  38 C.F.R. § 3.310(a)-(b).

In reviewing the evidence of record in support of the Veteran's request to reopen his claim for service connection for a bilateral hip condition, the Board finds that at least a portion of the evidence submitted subsequent to the RO's unappealed June 1993 rating decision is new and material.  In this context, the Veteran has submitted lay statements to the effect that he suffers from a disability manifested by painful hips either due to the right knee injury sustained in service, or due to his service-connected bilateral knee and lumbar spine conditions.  The additional evidence consists of (1) a July 1999 VA examination report, with x-ray findings, which indicates a diagnosis of osteoarthritis of the hip; which refers to a history related by the Veteran that details a 1986 in-service injury sustained by the Veteran, when he stepped into a hole, fell, and tore his knee ligaments; and which, as part of the diagnosis contained therein, comments that the arthritis of the hips is likely related to the service injury by history; (2) a November 2005 VA examination report, which contains bilateral hip x-rays showing that the fovea centralis is prominent in both femoral heads and is of doubtful clinical significance, as well as impressions indicating a normal pelvis and hips; and which comments that there is no evidence to support service connection for a hip condition related to the knee condition at the present time; and (3) a statement from Dr. A.A., which indicates a link between the Veteran's bilateral hip disability and his service-connected bilateral knee and lumbar spine disabilities.  Accordingly, when considering these pieces of new evidence, including the July 1999 VA examination report, in the context of all the evidence, they tend to raise a reasonable possibility of substantiating the claim, based on a potential nexus, or link, between either the Veteran's in-service knee injury, or his service-connected bilateral knee and lumbar disorders, and a current bilateral hip condition.  In light of the rather low threshold required to satisfy the evidentiary prerequisite of 38 C.F.R. § 3.156(a), and presuming its credibility, this new medical evidence is material, and is sufficient to reopen the claim for service connection for a bilateral hip condition.  38 U.S.C.A. § 5108.

III.  Extension of a Temporary Total Rating

In a June 2011 rating decision, the RO granted a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, for a period of convalescence beginning on April 27, 2011, and ending on June 30, 2011, based on surgical treatment for his service-connected right shoulder disability.  The Veteran contends, in essence, that he is entitled to a temporary total rating for an additional nine months because he was told that the total recovery time for his surgery is one year.  See generally August 2011 NOD.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a 
service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery of one major joint or more.  38 C.F.R. § 4.30(a) (2015).    

Total rating for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b)(1) (2015).  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made by reasons (2) or (3) under 38 C.F.R. 
§ 4.30(a) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

Notations in the medical records as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

On April 27, 2011, the Veteran underwent right shoulder arthroscopy rotator cuff repair with acromioplasty.  Following the surgery, the Veteran was awakened and taken to the postoperative care unit in stable condition.  The orthopedic surgeon observed that the Veteran tolerated the procedure without complication.  Progress note following surgery indicated that the Veteran's sling was intact.  A nursing admission note showed that the Veteran was discharged from the hospital on the same day of his surgery.

A May 2011 follow-up orthopedic clinic note indicated that the Veteran had shoulder pain and was on Percocet.  The orthopedic surgeon stated that the right shoulder incisions were healing well, his sutures were removed, and Steri-Strips were applied.  He also found good range of motion in the Veteran's right elbow, wrist, and hand and he provided a clinical impression of status post right shoulder arthroscopic rotator cuff repair.  His treatment plan included a refill Percocet and a prescription for Restoril to help with sleep.  The Veteran was advised to continue with pendulums and elbow, wrist, and hand range of motion exercises; and to follow-up with an evaluation in two weeks to evaluate pain; continue wearing sling for five more weeks (six weeks total).  The surgeon's note indicated that the total recovery for this surgery is one year.  Another May 2011 orthopedic clinic note stated that the Veteran remained in his sling and rates his pain at a level 9, on a scale of 1 to 10.  However, the Veteran reported that his pain is getting slightly better and that he continued on his pain medication.  A physical examination revealed that the surgery incisions were well-healed without signs and symptoms of infection.  The Veteran was advised to continue wearing his sling and range of motion exercises.  

After the April 2011 procedure, the Veteran attended months of pain management at the Detroit VA Medical Center (VAMC).  In a May 2011 pain management progress note, the Veteran complained of back and right shoulder pain.  He reported that he was not able to sleep due to severe pain and he had shoulder pain for years without any treatment.  The Veteran was counseled on pain management and given pain medication.  

VA treatment record reflected that the Veteran was still wearing his sling in June 2011.  At the time, the orthopedic surgeon noted that he still had some pain.  The surgeon's treatment plan for the Veteran included instruction for supine active-assist range of motion (AAROM) exercises and it also advised the Veteran to discontinue wearing his shoulder sling.  The surgeon indicated that the Veteran could use his arm for daily activities, but was to avoid lifting more than five pounds.  In July 2011, the Veteran continued to be treated for right shoulder pain.  

In a September 2012 lay statement, the Veteran stated that he had worn a shoulder sling for about six weeks following his surgery.  The Veteran indicated that he did not receive any physical therapy following his surgery, stating "the Detroit VA barely did any physical therapy in fact the surgeon informed me that there was no physical therapy for a rotator cuff tear and recently I had an appointment to see my surgeon and he told me that there was nothing else that he could do for me."   

After a review of the evidence, the Board finds that the criteria for an additional extension are not met.  In reaching this decision, the Board has considered the Veteran's complaints of right shoulder pain following surgery, as well as the medical records showing restricted motion, with a weight restriction on lifting, however the record does not contain either lay or medical evidence of the criteria required for an extension of a temporary total for 1, 2, or 3 months beyond the initial 3 months following surgery under 38 C.F.R. § 4.30(b)(1).  In this regard, the April 27, 2011 operative report revealed that the Veteran tolerated the procedure without any complication.  In addition, he was discharged from the hospital on the same day of the surgery.  The medical records beyond June 30, 2011 do not reflect any additional complications or severe residuals such that further convalescence was required.  Rather, the records show that the Veteran was instructed to discontinue the use of his shoulder sling and to use his arms for daily activities beginning in June 2011.    The Board also finds that the Veteran's September 2012 lay statement that he did not receive any physical therapy subsequent to his surgery weigh against a grant for extension of a temporary total rating for convalescence.  

Moreover, there is no medical evidence of severe post-operative residuals.  The Veteran underwent a right shoulder arthroscopy rotator cuff repair with acromioplasty which did not involve an amputation of his shoulder.  He was not placed in a body cast after surgery; rather the record reflects that he was placed in a shoulder sling.  VA treatment records further reflect that the Veteran's post-operative shoulder residuals were well-healed and there is no indication of any incompletely healed surgical wounds.  Although the Veteran's shoulder (a major joint) did require therapeutic immobilization (i.e. use of a shoulder sling) his post-surgical plan included range of motion exercises, use of arm for daily activities although he was advised to avoid lifting anything more than five pounds, and he was instructed to discontinue wearing his shoulder sling after six weeks following surgery.  Thus, the Veteran's shoulder sling is not analogous to immobilization by cast of cone or more joints as evidenced by his treatment plan.  

The Board also finds that the Veteran does not qualify for extension of a temporary total rating under 38 C.F.R. § 4.30 (b)(2) that allows for extension of 1 or more months up to 6 months beyond the initial 6 month period for reasons (2) or (3) provided under 38 C.F.R. § 4.30 (a) upon approval of the Veterans Service Manager.  As discussed above, there is no indication that the Veteran's right shoulder surgery resulted in severe post-operative residuals, or therapeutic immobilization of one major joint or more, application of a body cast.  It also follows that the Veteran did not obtain approval for an extension of his temporary total rating from the Veterans Service Manager based on severe post-operative residuals or therapeutic immobilization of a major joint by application of a body cast.     

Instead, the crux the Veteran's argument for an extension of his temporary total convalescence rating relies on a May 2011 treatment record that stated his total recovery is one year, but the criteria for extension of a temporary total convalescence is not based on total recovery.  As such, the Board concludes that none of the criteria necessary for an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30 were present beyond June 30, 2011.  The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence has been received to reopen the claim for service connection for a bilateral hip condition.

Entitlement to an extension of a temporary total convalescence rating under 38 C.F.R. § 4.30, beyond June 30, 2011, is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Having found that the Veteran has successfully reopened his claim for service connection for a bilateral hip condition, the Board must now conduct a de novo review of all the evidence record in conjunction with the governing legal authority.  However, based on the July 1999 VA clinical data, which indicate x-ray evidence suggestive of a diagnosis of osteoarthritis of the hips, as well as the November 2005 VA clinical data, which indicate x-ray evidence suggestive of no presently existing bilateral hip condition, and the April 2014 private medical statement, which generally makes references to a bilateral hip condition (but does not specify the diagnosis), the Board determines that a VA medical examination, to include a medical opinion clarifying the diagnosis and etiology of any bilateral hip condition that the Veteran may now have, would be of assistance to the Board in rendering a decision on this claim.

The Board observes that the Veteran was last afforded a VA examination in February 2011, in order to determine the current level of severity of his service-connected right shoulder, lumbar spine, and right knee disabilities.

Notably, in April 2011, the Veteran underwent surgery to repair the right shoulder.  A January 2013 post-operative report shows symptoms of continued pain and diagnoses including SLAP tear, bicep tendinosis, failed pasta repair, impingement, and adhesions, a rotator cuff tear, and loose bodies of the right shoulder.  As these clinical data tend to indicate a material change in the symptomatology described since the Veteran's last VA examination, the Board is of the opinion that a new VA examination is warranted to determine the current nature and severity of his right shoulder disability, specifically to address diagnoses reported.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to his lumbar spine disability, a February 2011 VA examination provided a diagnosis of degenerative joint and disc disease involving the lumbar spine, and physical examination found minimal tenderness of the lumbar spine, while the alignment appears to me normal.  In August 2012, the Veteran submitted a March 2012 magnetic resonance imaging (MRI) of the lumbosacral spine, which revealed findings of dehydrated discs, a mild reduction in lumbar disc height, a disc bulge, and posterior disc herniation of the lumbar spine.  Finally, a June 2014 letter from his VA physician also provides that the Veteran is being treated for chronic back pain that has increased in the past week, and that he will be treated at the pain clinic.  As these clinical data appear to indicate a material change in the symptomatology presented since the Veteran's last VA examination, the Board is of the opinion that a new VA examination is warranted to determine the current nature and severity of his lumbar spine disability, including consideration of the frequency and duration of any incapacitating episodes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to the right knee disability, the Veteran has asserted symptoms of knee instability, which he maintains should be rated separately.  See August 2012 NOD.  The Veteran argues that his knee instability is evident by the February 2011 VA examiner who conducted a patellar apprehension test, which indicated positive results.  However, the Board also observes that the VA examiner provided that "stability appears normal," and he opined that the joint functions of the knee were not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  Therefore, given the Veteran's complaints of right knee instability, and to accord him every consideration, the Board is of the opinion that remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right knee disability.

Further, it appears that there are potentially relevant records that have not been associated with the claims file.  The Board notes that the Veteran reported receiving treatment at the Detroit VA Medical Center (VAMC), to include a Neurologist and Pain Specialist, which is not part of the claims file.  See June 2014 Letter from Dr. R.  Therefore, the Veteran should be given an opportunity to identify any VA or non-VA healthcare providers that have treated him for his service connected disabilities.  Thereafter, such identified records, should be obtained for consideration in his appeal.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, since an increased disability rating for his service-connected claims may have an impact on the resolution of the claim for TDIU rating, the Board will defer the claim for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from July 2011 to the present from the Detroit, Michigan VA facilities, to include the treatment from the Neurologist and Pain Specialist.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the existence and etiology of any current diagnosed bilateral hip disability.  The record must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner is asked to furnish an opinion with respect to the following questions: 

(A)  Based on the medical evidence of record, can it be 
determined with a reasonable degree of medical certainty that the Veteran has developed a bilateral hip disorder? 

(B)  For each bilateral hip disorder that is diagnosed, is it 
at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of active service, or (2) results from or was caused by any injury or disease that occurred in service, or (3) caused or aggravated by, his service-connected knee disabilities, to include status post right knee trauma with chondromalacia and left knee strain associated with status post right knee trauma?  In rendering the etiological opinion of any bilateral hip condition, the examiner should address the (i) June 1999 VA clinical data with x-ray evidence suggestive of a diagnosis of osteoarthritis of the hips, (ii) the November 2005 clinical data with x-ray evidence suggestive of no present bilateral hip condition, and (iii) the April 2014 private medical statement that general reference a bilateral hip condition but did not specify a diagnosis.  
 
Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his lumbar spine disability.  The record must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability and specifically comment upon the following:

(A) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(B) Determine whether the back disability exhibits pain on use, weakened movement, excess fatigability, or incoordination attributable to the service-connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any pain on use, weakened movement, excess fatigability, or incoordination. The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

(C) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, to include radiculopathy and/or any associated bladder or bowel impairment. The nature of any neurological signs/symptoms should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe incomplete paralysis or complete paralysis).   

(D) State whether the Veteran has intervertebral disc syndrome. If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from December 2010 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(E) The examiner is also asked to comment on the functional impact of the Veteran's lumbar spine disability, if any, on his employment and activities of daily life.

A rationale should be provided for any opinion offered.

4.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right shoulder and right knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

(A) Provide the range of motion of the right shoulder (abduction, forward elevation, internal rotation and external rotation) and right knee (extension and flexion), expressed in degrees. 

(B) The examiner should describe all symptomatology related to the Veteran's service-connected right shoulder and right knee disabilities and report all diagnoses associated with his right shoulder and right knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should also state whether the Veteran's right knee disability results in lateral instability, and if so, whether such instability is slight, moderate, or severe.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(C) The examiner is also asked to comment on the functional impact of the Veteran's right shoulder and right knee disabilities, if any, on his employment and activities of daily life.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


